177 F.2d 513 (1949)
AMERICAN BANTAM CAR COMPANY, Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 9989.
United States Court of Appeals Third Circuit.
Argued November 10, 1949.
Decided November 14, 1949.
Lee W. Eckels, Pittsburgh, Pa. (Thorp, Bostwick, Reed & Armstrong, Pittsburgh, Pa., on the brief), for petitioner.
Sumner M. Redstone, Washington, D. C. (Theron Lamar Caudle, Assistant Attorney General, Ellis N. Slack, Special Assistant to the Attorney General on the brief), for respondent.
Norman H. Gerlach, Chicago, Ill., amicus curiae.
Before MARIS, GOODRICH and O'CONNELL, Circuit Judges.
PER CURIAM.
The controlling question in this case is whether the exchange under which the assets of the taxpayer corporation were acquired upon its organization in exchange for its stock was one in which neither gain nor loss was to be recognized under Section 112(b) (5) of the Revenue Act of 1936, 26 U.S.C.A. § 112(b) (5). We are satisfied for the reasons well stated in the opinion filed by Judge Hill for the Tax Court in banc, 11 T.C. 397, that the transaction in question was such an exchange and that the assets accordingly took in the hands of the corporation the basis which they had in the hands of the transferors pursuant to Section 113(a) (8) (A) of the Internal Revenue Code, 26 U.S.C.A. § 113(a) (8) (A).
The decision of the Tax Court will be affirmed.